Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Corrected NOA is issued to correct an error in NOA mailed on 01/07/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11 directed to invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.

Claims 1-3, 5, 8-10 and 12-23 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott McCollister on 12/30/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 12, cancel claim 12.
Claim 14, cancel claim 14.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: after amendment, applicant’s claimed invention directs towards a transdermal patch comprising inherently non-adhesive polymer such as polyvinyl caprolactam / polyvinyl acetate / polyethylene glycol and plasticizer at claimed range with adhesive property, which is unpredictable in the art. Since there is no other outstanding issue remaining, claims 1-3, 5, 8-10, 13, 15-19 and 21-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 8-10, 13, 15-19 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613